Citation Nr: 1416720	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2005 to September 2008.  

The Veteran testified before the undersigned in a May 2013 Travel Board hearing, the transcript of which is included in the VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In an August 2009 VA examination, the examiner found no skeletal or neurological abnormality and opined that the Veteran's unspecified chronic back disorder was unsubstantiated by history or x-ray and was therefore less likely than not caused by service.  In an October 2009 addendum opinion, the examiner diagnosed  lumbosacral strain but did not render an opinion as to the etiology.  Therefore, a remand is needed for an opinion.

Next, it does not appear that the VA examiner considered the Veteran's service treatment records.  Notably, a September 2007 service treatment record shows evidence of narrowing of the L5-S1 disc space.  Other service treatment records diagnosed the Veteran with lumbago, lumbar spondylosis at L5-S1, and a lower back sprain.  On remand, the examiner should specifically address the Veteran's in-service reports and diagnoses relating to his low back disorder.

Further, a more recent MRI showed minimal desiccation of disc at L5-S1 and mid-left paracentral caudal disc herniation with annulus tear slightly displacing left S1 root.  This appears to be relevant given the in-service finding of narrowing of the L5-S1 disc space.  On remand, the VA examiner should address whether the currently-diagnosed lumbosacral strain and/or the minimal desiccation of disc at L5-S1 and mid-left paracentral caudal disc herniation with annulus tear slightly displacing left S1 root is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Castle Point VA Medical Center for the period from September 2010 to the present. 

Any relevant treatment records contained in the Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination.  The examiner is asked to review the claims file, to include service treatment records, prior examination reports of record, as well as the lay statements and testimony before the Board.

All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is asked to provide diagnoses related to the Veteran's lumbar spine.  The examiner is asked to comment on the accuracy of the previous diagnoses of record including lumbosacral strain and minimal desiccation of disc at L5-S1 and mid-left paracentral caudal disc herniation with annulus tear slightly displacing left S1 root.
 
Then, for each diagnosed disorder, the examiner should offer a medical opinion on whether it is at least as likely as not that the diagnosed lumbar spine disorder(s) was incurred in or is otherwise related to service. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for any opinion offered.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


